      Case 2:20-cv-00205-KJM-AC Document 11 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROGELIO MAY RUIZ,                                No. 2:20-cv-0205 KJM AC P
12                        Plaintiff,
                                                       FINDINGS AND RECOMMENDATIONS
13            v.
14    D. WOODFILL, et al.
15                        Defendants.
16

17           By order filed March 11, 2020, plaintiff was ordered to pay the filing fee and was

18   cautioned that failure to do so would result in a recommendation that this action be dismissed.

19   ECF No. 8. The thirty-day period has now expired, and plaintiff has not responded to the court’s

20   order or paid the filing fee.

21           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

22   prejudice.

23           These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, plaintiff may file written objections

26   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

27   ////

28   ////
                                                       1
     Case 2:20-cv-00205-KJM-AC Document 11 Filed 04/20/20 Page 2 of 2

 1   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 2   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 3   (9th Cir. 1991).
 4   DATED: April 17, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
